ELLETT, Chief Justice:
Appellants (hereafter “buyers”) sued for specific performance of a written agreement dated January 2, 1969, whereby they purchased from respondents (hereafter “sellers”) 40 acres of land and in addition thereto two houses and surrounding ten acres located in an area of Washington County, State of Utah, known as Anderson Junction. Sellers then owned approximately 400 acres in the area. In accordance with the terms of the agreement, buyers made a $1,000.00 down payment against a $12,000.00 total purchase price, and thereafter paid $100.00 per month until suit was filed on March 7, 1973.
Sellers pleaded that the written agreement was fatally deficient in its description of the real property intended to be sold and that the instrument constituted only a preliminary statement of understanding anticipating a later definition of the tract or tracts to be sold.
The agreement is a uniform real estate contract form which the parties adapted to their purposes. The clause of conveyance in the executed instrument reads as follows:
2. WITNESSETH: That the Seller, for the consideration herein mentioned agrees to sell and convey to buyer, and the buyer for the consideration herein mentioned agrees to purchase the following described real property, situate in the county of Washington, State of Utah, to-wit: Anderson’s Junction. More particularly described as follows: SEE enclosed legal description. Stauffer’s to purchase two houses using the natural bounderies [sic], which is approximately 10 acres collectively PLUS approsmately [sic] ½ water rights. Call’s to retain the fenced natural farm ground on the SE (south side from Interstate Freeway) which is approximately 40 acres PLUS ⅜ water rights. The remaining ground SE of the old highway to be Stauffer’s along with the two houses. Stauffers to purchase ⅛ of all remaining property to be owned as tenents [sic] in common with Call’s.
The “enclosed legal description” to which the clause refers is a description of approximately 400 acres owned by sellers, but buyers admitted and circumstances compel the conclusion that the 400 acres was described only to identify the tracts out of which buyers’ acreage would be carved.
There was never a dispute about the two houses to which the contract related, and buyers occupied one or more of them on a reasonably continuous basis from April 1969 until judgment was entered. They made, as sellers concede, substantial improvements to the two houses in which they lived. During the four years after execution of the document noted ante, the parties attempted to reach agreements about the description of the land which was sold to the defendants. Buyers and sellers each set forth proposed legal descriptions, but neither would accept the others’ designation. Sellers were aware of appellants’ occupation and possession of the land and of their improvement of the houses.
*1221The trial court received parol evidence with regard to the intent of the parties in using the language of the contract and the nature of their subsequent communication and conduct. The court ruled the contract unenforceable. It quieted title to the entire tract of 400 acres in the sellers and ordered that all payment made by the buyers be returned with interest thereon.
This Court takes judicial knowledge of the fact that land values in the area increased greatly since the contract was made. By refusing to agree on the exact description of the land sold and in which plaintiffs were placed in possession, the seller could hope for a mighty windfall by selling it at its enhanced value to others.
It is clear that the Stauffers purchased the two houses and the land about them within natural boundaries amounting to approximately ten acres. It is also clear that they purchased all of the land on the south side of the freeway save and except the fenced farm ground amounting to approximately 40 acres together with two fifths of the water rights. It is also clear that the Stauffers purchased one half of all of the remaining property of Call, which was to be held as tenants in common.
The Stauffers moved into the two houses and remodeled them so as to be fit for habitation and paid almost one half of the agreed price including interest before the defendants refused to comply with the agreement. The natural boundaries consisted of stone walls and wire fences; and the court should have compelled specific performance of the contract. The taking of possession and the payment of $6,400 towards the full price takes the matter out of the statute of frauds. The court should take testimony as to what was said and done and then decide what was the legal description of the land included in the agreement to purchase. He should order a conveyance of that land to the Stauffers upon the payment of the balance due pursuant to the written contract.
The judgment is reversed and the case is remanded with directions to the trial court to take such further proceedings as are in accordance with this opinion. Costs are awarded to the appellants.
CROCKETT, MAUGHAN and HALL, JJ., concur.